 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmpire Steel Manufacturing Company, Inc. and LocalUnion No. 3169, United Steelworkers of America,AFL-CIO. Case 19-CA-9311January 27, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn October 5, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Empire Steel Manufacturing Company, Inc.,Billings, Montana, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:Substitute the following for paragraph 2(a):(a) Offer to Perry Hillner immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rightsand privileges, and make him whole for any lossof earnings or benefits suffered by reason of hisunlawful discharge, plus interest.9B9 ackpay is to be computed in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest to be computed in themanner set forth in Florida Steel Corporation, 231 NLRB 651 (1977).See, generally, Isis Plumbing &d Heating Co, 138 NLRB 716 (1962).The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.234 NLRB No. 78DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Billings, Montana, on July 28,1977. The charge was filed March 14, 1977, by LocalUnion No. 3169, United Steelworkers of America, AFL-CIO (hereinafter the Union). The complaint issued April26, 1977, alleging that Empire Steel Manufacturing Com-pany, Inc. (hereinafter the Respondent), has violatedSection 8(a)( 1) of the National Labor Relations Act(hereinafter the Act).The parties were permitted during the hearing to intro-duce relevant evidence, examine and cross-examine wit-nesses, and argue orally. Posthearing briefs were filed forthe General Counsel and for Respondent.I. JURISDICTIONRespondent is a Montana corporation engaged in thefabrication of steel products at plants in Billings and GreatFalls. Its annual gross revenue exceed $500,000, of whichover $50,000 comes from customers outside the State ofMontana.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.11. LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. ISSUEThe complaint alleges that Respondent violated Section8(a)(1) when it discharged its employee, Perry Hillner, onMarch 3, 1977, because he had called an employee meetingon March 2 "to discuss the accidental dismemberment ofan employee while working at the Billings facility theprevious day."The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsThe production and maintenance employees at Respon-dent's Billings plant are represented by the Union. Abargaining agreement between the two was in effect atrelevant times. Among its provisions was the following:ARTICLE 14. Strikes and LockoutsThere shall be no lockouts on the part of the Company,or strikes, slow-downs or work stoppages on the part ofthe Union during the life of this contract or anyrenewal or extension thereof.Hillner, the dischargee, began working for Respondent in1970, and was a leadman in the truck tank departmentwhen fired. He also was the Union's recording secretaryand a member of its in-plant safety committee when fired.530 EMPIRE STEEL MFG. CO., INC.The events leading to the discharge began March 1, 1977,when one of the bargaining unit employees caught his armin a machine known as a plate bending roll, necessitatingamputation. The next morning, March 2, 1977, presumablybecause on the Union's safety committee, Hillner partici-pated in a meeting with three management officials todiscuss the accident and ways to improve the safety of theplate bending roll, and to make plans for resumption of themachine's operation. The management officials wereThomas Breen, vice president in charge of production;Rolland Weigum, shop superintendent; and Ron Traut-man, a shop foreman.A point of contention during the meeting was whether,upon resumption, the machine should be manned by twoemployees, as Hillner argued, or by one as had been thepractice. A compromise finally was reached wherebyHillner would work with the new operator until theoperator had developed enough proficiency and confi-dence to work alone. It also was decided, to minimize thepsychological impact of the accident, that the machine berestored to operation that afternoon, if possible. Themeeting ended about 11:30 a.m.The lunch period at the plant is from 12 m. to 12:30 p.m.During the lunch period following the meeting just de-scribed, various of the employees, individually, askedHillner what had happened at the meeting. The recordindicates that the employees generally were deeply affectedby the accident. One such employee was Harvey Metzker,also the Union's treasurer. Hillner told Metzker what hadbeen decided upon at the meeting, adding that "it would beup to the men to accept this."This troubled Metzker -"I couldn't see where it wouldbe up to the men because we were elected officials of theUnion to represent the men." Consequently, later in thelunch period, he proposed to Hillner that they call anemployee meeting to "let them know what went on andfind out some of their views on it." Hillner agreed, and theypassed the word among the employees to gather in theshear room.The meeting began about 12:25 p.m., lasting untilperhaps 12:40,1 after which the employees returned towork. The entire day shift of 38 attended. Hillner reportedon the condition of the injured employee and describedthat morning's meeting with management. A question-and-answer session followed. No issues were put to employeevote, nor were the employees called upon in any other wayto consider or pass upon alternative courses of action.Nothing was said before or during the meeting about itsbeing, or being preliminary to, a work stoppage.A few minutes after the whistle marking the end of thelunch period, Shop Superintendent Weigum happenedupon the assembled employees. He told Hillner it was timeto return to work; that, if the employees had things to talkabout, they could do it after 4:30. Hillner responded:"Well, you wanted to start this operation up this afternoonand these fellas were concerned about it and I felt theyought to know what's going to happen." Weigum thenannounced that those attending would be docked.I The precise extent to which the meeting intruded on worktime isinconclusive on the record, some estimating 5 or 6 minutes. some estimatinglonger. Those attending were docked 10 minutes.The meeting broke up at about that point, but Hillnerand Weigum had further words. Weigum: "Perry, what inthe hell do you think you're doing?" Hillner: "Well, theUnion is running this f-ing shop and they've got a right toknow what's going on." Weigum next asked why themeeting had not been held during the lunch period, towhich Hillner said he "wanted a full body of people there."Not all of the employees eat lunch at the plant.No one from management was consulted about themeeting. Hillner explained: "I didn't want to have anargument about when we were going to have the meeting."At or about 5 p.m. that same day, Breen, Weigum,Trautman, and another shop foreman, Gary Hert, dis-cussed the employee meeting. Trautman declared thatHillner "had no business calling a meeting on companytime" and should be fired. They "kicked it around prettythoroughly" -Weigum's phraseology -eventually decid-ing to fire Hillner "first thing in the morning." The finaldecision was Breen's. He testified:The reason for the discharge was direct disrespect ofauthority, insubordination. .... [The plant superin-tendent was there and Mr. Hillner did not requestpermission from him to hold this meeting, and it justboils down to disrespect of authority against -Ibelieve it's Section [Article] 14 of our union contract.The next morning, March 3, Hillner found that histimecard had been "pulled" when he reported for work.Weigum directed him to the conference room. There, in thepresence of Trautman and Hert, Weigum told Hillner thathe had "overstepped" his authority the day before bycalling a "work stoppage," and was fired. Hillner respond-ed: "Well, I suppose you could call it a stoppage or a strike,but, as far as I was concerned, it was just a meeting. It wasa meeting to inform the fellas what had taken place withmanagement and that was all." Hillner shortly received hisfinal paycheck and was gone.B. AnalysisThe General Counsel's central contention is that theemployee meeting over which Hillner presided was aconcerted activity protected in its inception by Section 7 ofthe Act; that it did not lose its protected status by intrudingfor a few minutes into production time; and, therefore, thatHillner's discharge was an 8(aX)(l) interference with hisSection 7 rights. Respondent counters that the meeting wasnot of a nature bringing it within the protection of Section7; and that, even if it was, its intrusion into working timestripped away the protective gloss both because of theattendant interference with production and because itthereby became a work stoppage in breach of the nostrikeclause.Section 7 states:Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for the531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of collective bargaining or other mutual aid orprotection .... [Emphasis supplied.]The Supreme Court cautioned in N.L.R.B. v. WashingtonAluminum Co., 370 U.S. 9, 14 (1962), that Section 7 is not tobe interpreted and applied in a "restricted fashion" that"might place burdens upon employees so great that itwould effectively nullify the right to engage in concertedactivities which that section protects." In the same spirit,the Board stated in G & W Electric Specialty Company, 154NLRB 1136, 1137-38 (1965): [T]he protection afforded bySection 7 is not strictly confined to activities which areimmediately related to the employment relationship orworking conditions ...[A]lthough the mandatory sub-jects of collective bargaining designated in Sections 8(d)and 9(a) relate only to working conditions and theemployment relationship, Section 7 provides that employ-ees shall have the right, inter alia, to engage in "concertedactivities for the purpose of collective bargaining or othermutual aid or protection. " [Emphasis supplied.] To construethis provision as protecting only activities directly andimmediately involving the employment relationship wouldtherefore be to read the phrase "or other mutual aid orprotection" out of the Act.Other decisions illustrative of the generous scope ofSection 7 protection include N.L.R.B. v. Peter CaillerKohler Swiss Chocolates Company, Inc., 130 F.2d 503 (C.A.2, 1942) (an employee resolution criticizing the employer'sposture relative to a strike of another employer's employ-ees); Bethlehem Shipbuilding Corporation Ltd., v. N.L.R.B.,114 F.2d 930 (C.A. 1, 1940) (employee appearances onbehalf of their coworkers before legislative committees);Eastex Incorporated, 215 NLRB 271 (1974) (distribution tocoworkers of a circular concerning minimum wage andright-to-work legislation); Kaiser Engineers, 213 NLRB 752(1974) (employee letters to legislators opposing relaxationof immigration restrictions for engineers); and GeneralElectric Company, 169 NLRB 1101 (1968) (employeecollections for grape workers attempting to organize inDelano, California).The meeting in question plainly was a concerted activity.Employee meetings scarcely can be otherwise. And, giventhe liberality with which the Board and the courts bestowSection 7 protection upon concerted employee activities, itmust be concluded that the meeting was a protectedconcerted activity -at least in its inception -since itdealt with matters of employee concern in the context ofthe workplace and might well have precipitated protestactivity over job safety. Cf. Robertson Industries, 216NLRB 361, 362 (1975).2 See also AMC Air ConditioningCo., 232 NLRB 283 (1977).Respondent's argument is rejected that the meeting wasoutside Section 7 because purely informational and not2 Enfd. N. L R.B. v. Robertson Industries, 560 F.2d 396 (C.A. 9, 1976).3 The Board, disagreeing with the circuits, found the activities to beprotectedly concerted in each of the three underlying decisions. BuddiesSupermarkets, 197 NLRB 407 (1972); Indiana Gear Works, 156 NLRB 397(1965); Mushroom Transportation Co., 142 NLRB 1150 (1963).' It perhaps is only proper to note that a test akin to those applied by thethree circuits in Indiana Gear Works, Buddies Supermarkets, and MushroomTransportation Co., has been applied, even to group situations, by at leastone circuit, the Ninth. N.L.R.B. v. Robertson Industries, supra at 398; Shelly"for the purpose of inducing or preparing for group actionto correct a grievance or a complaint." Respondent in itsbrief quoted from Indiana Gear Works, a Division of theBuehler Corporation v. N.LR.B., 371 F.2d 273, 276 (C.A. 7,1967), and also citing N.LR.B. v. Buddies Supermarkets,Inc., 481 F.2d 714 (C.A. 5, 1973), and Mushroom Transpor-tation Company, Inc. v. N.LR.B., 330 F.2d 683 (C.A. 3,1964), which embody much the same formulation. Thecritical issue in each of those cases was whether anindividual's unstructured communications with others -by posting antiemployer cartoons around the plant inIndiana Gear Works, and orally in the other two -comprised concerted activity as distinct from individual"griping." Had the courts found concert in those cases,which they did not, it cannot be doubted that Section 7immunity would have followed. Accepting for argumentthat the three circuits' test of concert in individual-actionsituations such as those reflects current Board doctrine,3itsapplication to the present situation, where concert inheredin the meeting, would be unduly technical and restrictive.4Also rejected is Respondent's argument that the intru-sion into working time vitiated the meeting's protectedstatus because of the attendant interference with produc-tion or because it thereby became a work stoppage inbreach of the nostrike clause. There is no evidence of theextent, if any, that production was impaired. Without sucha showing, and remembering the expansive reading to begiven Section 7, it cannot be said that the brief interruptionoccasioned by the meeting bore sufficiently upon produc-tion to destroy the meeting's Section 7 standing. Shelly &Anderson Furniture Mfg. Co. v. N.LR.B., supra. See alsoDistrict 1199-E, National Union of Hospital & Health CareEmployees, Retail, Wholesale and Department Store Union,AFL-CIO (CHC Corporation), 229 NLRB 1010 (1977);Trustees of Boston University, 224 NLRB 1385 (1976);Masoneilan International, Inc., 223 NLRB 965 (1976); Serv-Air, Inc., 162 NLRB 1369 (1967).Michigan Lumber Fabricators, Inc., 111 NLRB 579(1955), and Terri Lee, Inc., 107 NLRB 560 (1953), cited byRespondent, are distinguishable from the present case inboth degree and kind. They involved employee meetingsaway from the plant cutting far more into production time-1-1/2 hours in one and a full day in the other.Nor is there any evidence that the nostrike clause, inspeaking of "strikes, slow-downs or work stoppages,"contemplated interruptions of this sort. Therefore, sincethose terms normally envisage conduct intended to bringpressure upon an employer to change his ways (District1199-E, Hospital Employees (CHC Corporation), supra;Eagle International, Inc., 221 NLRB 1291 (1975); Terri Lee,Inc., supra at 562); since the meeting in question had nosuch purport, instead being informational; and sinceSection 7 rights are not to be casually dealt away, it would& Anderson Furniture Manufacturing Co., Inc. v. N.LR.B., 497 F.2d 1200,1203 (C.A. 9, 1974), enfg. Shelly & Anderson Furniture Mfg. Co., Inc., 199NLRB 250 (1972). In reaching the same results, however, the underlyingBoard decisions did not use such a formulation -at least not expressly; andit is respectfully doubted that the Board would do so in the present situation."Board law," as best it can be divined, governs at this juncture. E.g., FordMotor Company (Chicago Stamping Plant), 230 NLRB 716 (1977).1 A point repeatedly made by Respondent in its brief.532 EMPIRE STEEL MFG. CO., INC.be overreaching to treat this interruption as covered by thenostrike proscription.Respondent makes the subsidiary argument that themeeting was unprotected because not in conformity withthe grievance procedure outlined in the bargaining agree-ment. This argument conveniently ignores that fundamen-tal fact which Respondent elsewhere asserts so vigorously-namely, that the meeting was informational and not agrievance vehicle.6Finally, it might be argued, based upon EmporiumCapwell Co. v. Western Addition Community Organization,420 U.S. 50 (1975), that the meeting was unprotectedbecause it was not a function of the employees' bargainingrepresentative. The short answer to this, of course, is thatboth Hillner and Harvey Metzker, who conceived of themeeting, were major officials of the Union.7To summarize, the meeting for which Hillner wasdischarged was a protected concerted activity from start tofinish. It is concluded, therefore, that the discharge violatedSection 8(a)(1).CONCLUSIONS OF LAW1. By discharging Perry Hillner as found herein, Re-spondent committed an unfair labor practice within Sec-tion 8(aX)(1) of the Act.2. This unfair labor practice affects commerce withinSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER8The Respondent, Empire Steel Manufacturing Compa-ny, Inc., Billings, Montana, its officers, agents, successors,and assigns, shall:i. Cease and desist from:(a) Discharging its employees for conducting or engagingin meetings protected by Section 7 of the Act.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7.2. Take this affirmative action:(a) Offer to Perry Hillner immediate and full reinstate-ment to his former job or, if that job ao longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings or benefits suffered byreason of his unlawful discharge.(b) Preserve and make available, upon request, to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay and benefits owing underthe terms of this Order.(c) Post at its plant in Billings, Montana, the noticewhich is attached and marked "Appendix." 'o Copies of thenotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees customarilyare posted. Reasonable steps shall be taken by Respondentto ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.d Respondent makes other arguments, as well, none of which is of asubstance warranting description or discussion. All have been considered,however, and rejected.7 Indeed, while the point is neither alleged nor argued, the record mightwell support a finding that the meeting was a protected union activity, aswell as a protected concerted activity.8 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.g Backpay to be computed in accordance with F. W WooworrthCompaony, 90 NLRB 289 (1950), and Florida Steel Corporation, 231 NLRB651 (1977).io In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLoYEEsPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Billings, Montana, on July 28, 1977, inwhich we participated and had a chance to give evidence,resulted in a decision that we had committed an unfairlabor practice in violation of Section 8(aXl) of theNational Labor Relations Act, and this notice is postedpursuant to that decision.Section 7 of the National Labor Relations Act gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargainingrepresentative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.WE WILL NOT discharge our employees for conduct-ing or engaging in meetings protected by Section 7 ofthe Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirSection 7 rights.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Perry Hillner immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent job, without preju-dice to his seniority or other rights and privileges; andmake him whole for any loss of earnings or benefitssuffered by reason of our unlawful discharge of him.EMPRE STEELMANUFACTURING COMPANY,INC.534